DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-2 are pending.
Claims 1-2 are allowed.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 61/017,227, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional Application No. 61/017,227 does not describe predicting a heterotic phenotype using sequencing data, which is a limitation of instant independent claim 1. Consequently the application is not 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 April 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The limitation in independent claim 1 of an iterated evolutionary computational approach is discussed in the specification at pages 13-14 which states the limitation requires use of iterated analysis that uses regression analysis or machine learning to predict a heterotic phenotype.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims require prediction of a heterotic phenotype using copy number variation (CNV) sequence data. The prior art does not anticipate or make obvious that limitation. Independent claim 1 requires a step of crossing parents to produce a hybrid progeny plant with the predicted heterotic phenotype, which is a practical application of the recited mental process in the claim and is therefore patent-eligible under 35 U.S.C. 101.
Lyra et al. (Theoretical and Applied Genetics vol. 132, pages 273-288 (2019)) is a post-filing publication that reviews prediction of plant heterosis and phenotypes. Lyra et al. discusses prior art that uses copy number variation to predict phenotypes on page 274. Lyra et al. does not show prior art that predicts phenotypes from copy number variation published prior to the filing date of parent Application No. 12/344,887 (filed 29 December 2008).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714.  The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631